Per Curiam:

Under the evidence in this case and the definition of “benevolent and charitable” given in Mason v. Uimmerman, ante, p. 799, the plaintiff is not a benevolent and charitable corporation, and its property in question is not exempt from taxation under the provisions of section 2 of chapter 408 of the Laws of 1907.
Also, it appears from the agreed statement of facts in the case that the rent derived from the leased portion of the building in question is kept for “carrying on its work and benevolences and charities, . . . and in paying the necessary expense incident to carrying on the relief work of the lodge, and in paying for and maintaining the property set forth in this agreed statement of facts and belonging to the lodge.” It appears from this that at least a portion of the rents derived is not devoted to charitable purposes, but a portion thereof is applied to paying for the property in question. The portion of rent so applied is accumulation and profit, and under this stipulation it can not be said that the rents are applied exclusively to benevolent and charitable purposes.
The plaintiff, therefore, failed to show that under the provisions of section 2, supra, its property is exempt from taxation, as alleged in its petition. It does not contend that the property in question is exempt under the constitutional provision. The judgment is therefore affirmed.
Mason, J., not sitting.